SUPPLEMENTARY OPINION
MORRISON, Judge.
It has now been made to appear by supplemental transcript that the approval of the record by trial court was actually signed on June 12, 1967, and that such approval was inadvertently omitted from the original record.
Appellant has filed no brief as required by Article 40.09, Sec. 9, Vernon’s Ann.C.C.P., and the court having omitted performance of the duty required by Section 12,. of said Article within 30 days after the filing of the State’s brief, the appeal is now properly before this Court.
As noted, no grounds of error have been assigned and our examination of the record reveals nothing contained therein which we should consider as unassigned error. Article 40.09, Sec. 13, V.A.C.C.P.
No question based on indigency is raised.1
The judgment is affirmed.

. It appears appellant was represented by-counsel of his own choice at his trial. After sentence appellant requested appointed counsel on appeal contending he was indigent. His request was granted. Shortly thereafter he withdrew his pauper’s oath, stated to the court lie had made arrangements to hire his own appellate counsel (which fact is confirmed by the record) and thereafter made a $5,000.00 appeal bond.